Citation Nr: 1733223	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has been transferred to the RO in Milwaukee, Wisconsin.

In the Veteran's June 2011 substantive appeal, he requested a Board hearing in connection with his appeal.  In March 2015 correspondence, he canceled his hearing request.  As the Veteran has not submitted any additional request for a hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In August 2015, the Board remanded this issue for additional evidentiary development.  Thereafter, in an August 2016 decision, the Board denied entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's denial of entitlement to an initial increased rating for diabetes mellitus and remanding the case to the Board for further action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected diabetes mellitus has been assigned an initial 20 percent disability rating.  He asserts that a 40 percent disability rating is warranted.  In this regard, he contends that his service-connected diabetes mellitus requires insulin, a restricted diet, and regulation of activities.

In the August 2015 remand, the Board determined that it was unclear whether the Veteran's activities were regulated as a result of his service-connected diabetes mellitus.  In so finding, it was noted that while the Veteran had been advised to lose weight and exercise, private medical treatment records indicated a decreased tolerance for exercise.  It was also noted that VA clinical records reported a worsening of diabetes control.  The issue was remanded to schedule the Veteran for a VA examination to determine the nature and severity of his diabetes mellitus.  

The Veteran was provided a VA examination in November 2015.  At that time, the examiner noted that the Veteran's diabetes treatment included prescribed oral hypoglycemic agents and insulin.  Additionally, it required regulation of activities.  When asked to identify how the Veteran must regulate his activities, the examiner reported that the appellant was scheduled to see a dietician the following week.  However, he made no finding that avoidance of strenuous occupational and recreational activities was required.  Nonetheless, he determined that the Veteran's diabetes mellitus impacted his ability to work.  Specifically, he noted that due to the use of insulin, the Veteran should be precluded from doing any job that is safety-sensitive such as prolonged driving, climbing ladders, or any job that is very physically exertional.  

In subsequent VA medical records, it was noted that the Veteran was to continue current diabetes mellitus medications as prescribed, make positive eating choices, and increase activity levels.

The Board finds that it is still unclear whether the Veteran's diabetes mellitus indeed requires regulation of activities.  In light of the forgoing, the Board finds that an opinion must be obtained to determine whether the Veteran's diabetes mellitus requires regulation of activities.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a suitably qualified VA examiner regarding the nature and severity of the Veteran's diabetes mellitus.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide an opinion as to whether the Veteran's diabetes mellitus has required regulation of activities at any time since March 2010.

The examiner is advised that regulation of activities is defined as "avoidance of strenuous occupational and recreational activities" and does not necessarily mean an absolute avoidance of exercise.

In rendering an opinion, the examiner must specifically discuss private treatment records noting a decreased tolerance for exercise, the November 2015 VA examination, and VA medical records regarding treatment for diabetes mellitus.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




